DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 07/13/2020 is noted by the Examiner.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, Bi et al. (US 9,194,784) and Meadows et al. (US 2013/0228019), fail to specifically teach the invention as claimed. The specific limitation of a rapid rotation opening type high-pressure rock triaxial pressure chamber with a loading structure having a pressure chamber housing whose lower outer circumference is provided with a flange edge, a thrust ball bearing is sleeved at an outer side of the pressure chamber housing, in independent claim 1 when combined with the limitations of a pressure chamber seal limiting sleeve is sleeved at an outer side of the pressure chamber housing, the pressure chamber seal limiting sleeve is located on the thrust ball bearing, an actuator sealing flange cover is fixedly installed on an 
Hence the prior art of record fails to teach the invention as set forth in claims 1-7. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Bi et al. (US 9,194,784) discloses  a lubricity testing device comprising a pressure vessel partially filled with a liquid sample, a pressurization media is applied as a pressurization means to pressurize said liquid sample, a solid sample with a flattened surface, wherein said flattened surface of said solid sample is in contact with said liquid sample, a rotor with a ring shaped end that is in contact with said flattened surface of said solid sample, wherein said ring shaped end of said rotor rotationally abrades on said flattened surface of said solid sample around a longitudinal axis.
Meadows et al. (US 2013/0228019) discloses a system for testing a sample, the system comprising: at least one cement testing apparatus, each cement testing apparatus comprising: a sample container having wall segments defining a first interior volume, a second interior volume, and an aperture extending between the first interior volume and the second interior volume; and a piston 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855